Title: From James Madison to William Lee, 7 February 1804
From: Madison, James
To: Lee, William



private
Dear Sir
Washington Feby. 7. 1804
The wines you were so good as to procure me came duly to hand, and taking the price & quality together were so satisfactory that you will oblige me by a further supply from the same sources. I wish about 200 bottles of the Barzac, and about 150 of the Frontenac, with an addition of about 100 bottles of the best Liqueurs, one half at least being Noyau. Alexandria will be the port of address most convenient to me where Mr. Lewis Deblois will receive & take care of them. I would prefer however Norfolk or any other port communicating with this place, to much delay in waiting for an opportunity to Alexandria.
I am glad to find by one of your late letters that your health has been so much restored. I sincerely wish its perfect establishment, and remain very respectfully your most Obed Servt
James Madison
I send you herewith a publication containg [sic] the most interesting information concerning Louisiana yet procured.
 

   
   RC (NjP: Crane Collection). Enclosure not found, but see n. 2.



   
   See JM to Lee, 6 Apr. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:485, 486 n.).



   
   For the probable enclosure, see the Right Reverend James Madison to JM, 11 Dec. 1803, n. 4.


